      Case 1:20-cv-00069-SPW-TJC Document 7 Filed 08/04/20 Page 1 of 1



                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MONTANA
                           BILLINGS DIVISION


MOUNTAIN WEST FARM BUREAU                         CV 20-69-BLG-SPW-TJC
MUTUAL INSURANCE COMPANY,

                    Plaintiff,                    ORDER

vs.

CHRISTOPHER LARSON, and
MICHAEL KEEFNER,

                    Defendants.

      The parties have filed a joint stipulated motion for extension of time for

Defendants to respond to Plaintiff’s Complaint to engage in mediation. (Docs. 1,

6.) Good cause appearing,

      IT IS HEREBY ORDERED that Defendants shall file a response by

September 22, 2020.

      IT IS ORDERED.

      DATED this 4th day of August, 2020.

                                       _______________________________
                                       TIMOTHY J. CAVAN
                                       United States Magistrate Judge
